Lockett, J.,
concurring and dissenting: I concur with the majority that the trial court’s consolidation of the temporary injunction and the permanent injunction for trial on the merits, without the agreement of all of the parties, was improper. I must dissent from that portion of the opinion modifying K.S.A. 60-905 to conform to Fed. R. Civ. Proc. 65.
After admitting that K.S.A. 60-905 contains no specific authority for the consolidation of the hearing, the majority then rewrites the statute. Justice Miller states for the majority, “[W]e know of no reason why a Kansas trial court cannot consolidate a hearing on a motion for a temporary injunction with a trial on the merits of an injunction action, providing that no prejudice results to the parties.” I suggest that there are at least two basic reasons why this court cannot modify our state procedure to conform to the federal procedure: (1) the separation of powers doctrine which prohibits the courts from legislating, and (2) the longstanding and well-established rule of this court that where a statute is clear and unambiguous, the court must give effect to the legislative intent therein expressed rather than make a determination of what the law should or should not be. In re Mary P., 237 Kan. 456, 701 P.2d 681 (1985) (Miller, J.).